I concur in affirming the judgment of the Circuit Court, but cannot assent to all that is expressed in the opinion of the Chief Justice.
The complaint was brought in the Court of Common Pleas for Florence county on a bond and mortgage, and asked for a sale of the land and a money judgment against the mortgagor for any deficiency. The land was situated in Williamsburg county and the mortgagor resided in that county. The stipulation and agreement of the mortgagor, Ella F. Jones, was "that application for a decree of foreclosure in the above-entitled cause and the granting of a decree of foreclosure in said cause may be made, either in term time or in vacation, within the County of Florence, or without the county, to any one of the Judges of the Court of Common Pleas and General Sessions in the State of South Carolina." This was, in effect, an appearance in the cause, and a consent that it should be heard at chambers anywhere within the State, and it was further, a wavier of the want of jurisdiction of the Court of Common Pleas for *Page 491 
Florence county to entertain the action, as far as it was possible for the mortgagor to make such a waiver.
Had the consent of the mortgagor been to the effect that a money judgment for the amount of the mortgage debt should be entered against her, such judgment would have been valid, because a defendant may waive jurisdiction of the person. McGrath v. Insurance Co., 74 S.C. 71,54 S.E., 218.
The stipulation of Mrs. Jones, however, provided only for a "decree of foreclosure," and this should not be extended by intendment to mean a decree for a money judgment only. No consent of Mrs. Jones could confer jurisdiction of the subject matter. Had the action been commenced in Williamsburg county, the consent of Mrs. Jones for a hearing of the cause at chambers in another county would have supported the judgment. Civil Code, section 2736. But the consent of the mortgagor could not confer jurisdiction on the Court of Common Please for Florence county to entertain an action to foreclose a mortgage of land lying in Williamsburg county. Therefore, the judgment of foreclosure and sale was a nullity.